Title: From George Washington to the Commissioners for the District of Columbia, 13 June 1793
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen
Philadelphia June 13th 1793.

This letter will be put into your hands by Mr Lear, who is well known to one, or more of you.
He has it in contemplation to make (in conjunction with others) a considerable Mercantile establishment in the Federal City; if he should be able to obtain such a site therein, and upon such terms, as will answer his, and the views of his associates. What these are he can best explain to you; and you from the nature of your resources, will be better able than I, to decide on the admissibility of them.
From eight years intimate acquaintance with Mr Lear—From his knowledge of business—good sense—penetration & caution, I am certain that any proposals made by him, and acceded to by you, will be executed with punctuality. Friendship and Justice requires this declaration from me, on his behalf. but, as I have imtimated before, it is with you to decide, whether the proposals are such as to comport with your general plan for the advancement of the City. With seniments of very great esteem & regard I am—Gentlemen, Your Most Obedt Hble Servt

Go: Washington

